Title: To George Washington from Timothy Pickering, 23 February 1797
From: Pickering, Timothy
To: Washington, George


                        
                             Feby 23. 1797.
                        
                        The Secretary of State has the honor to lay before the President of the United
                            States three letters this day received from Mr J.Q. Adams. The note in French inclosed in
                            his No. 88. is directed to the Committee for foreign affairs, to inform them that he was
                            authorized to confer & prepare arrangements for ameliorations of the commercial
                            treaty between the two republics, and desired to be informed what ameliorations they
                            contemplated. This direction to Mr Adams being the consequence of overtures made to the
                            Government of the U.S. by Mr Van Polanen.
                        The Secretary also lays before the President the letter recd from Colo.
                            Humphreys the 21st inst.
                        
                            T. Pickering
                            
                        
                    